NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                        MAR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

STEPHEN KERR EUGSTER,                           No. 17-35529

                Appellant,                      D.C. No. 2:17-cv-00003-RSM

 v.
                                                MEMORANDUM*
WASHINGTON STATE BAR
ASSOCIATION 1933, a legislatively
created Washington association, State Bar
Act (WSBA 1933); et al.,

                Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ricardo S. Martinez, Chief Judge, Presiding

                             Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Stephen Kerr Eugster, attorney for plaintiff Robert E. Caruso and former

attorney for plaintiff Sandra L. Ferguson, appeals pro se from the district court’s

orders awarding attorney’s fees as a sanction against him under Federal Rule of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Civil Procedure 11. We have jurisdiction under 28 U.S.C. § 1291. We review for

an abuse of discretion. Christian v. Mattel, Inc., 286 F.3d 1118, 1126 (9th Cir.

2002). We affirm.

      The district court did not abuse its discretion by awarding attorney’s fees as

a sanction against Eugster or in its determination of the amount of the award. See

Fed. R. Civ. P. 11(b) & advisory comm. notes to 1993 Amendment, Subdivisions

(b) and (c) (arguments for modification or reversal of existing law do not violate

Rule 11(b)(2) if they are nonfrivolous under an objective standard; the court has

significant discretion in determining what sanctions, if any, to impose); Christian,
286 F.3d at 1127-28 (describing grounds for Rule 11 sanctions); see also Holgate

v. Baldwin, 425 F.3d 671, 675 (9th Cir. 2005) (court abuses its discretion by basing

its decision on an erroneous view of the law or a clearly erroneous assessment of

the evidence).

      We reject as without merit and unsupported by the record Eugster’s

contentions that he is entitled to sanctions, that defendants committed fraud on the

court, and that the district court was required to recuse or disqualify itself.

      AFFIRMED.




                                           2                                      17-35529